Citation Nr: 0840556	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES 

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
chronic left knee disorder.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
chronic right knee disorder.

3. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
gastrointestinal disorder, to include H. pylori gastritis.

4. Entitlement to service connection for a chronic left knee 
disorder.

5. Entitlement to service connection for a chronic right knee 
disorder.

6. Entitlement to service connection for a gastrointestinal 
disorder, to include H. pylori gastritis.

7. Entitlement to service connection for bilateral carpal 
tunnel syndrome.
REPRESENTATION

Veteran represented by:	Retired Enlisted Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991, March 1986 to October 1986, January 1992 to July 1992 
and on active duty for training (ACDUTRA) from January 1994 
to July 1994, followed by multiple periods of ACDUTRA, each 
lasting from one day to several weeks until his discharge 
from the Air Force Reserves in November 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  Jurisdiction of the claims was 
subsequently transferred to the RO in Columbia, South 
Carolina.

In September 2008, the veteran testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The veteran also filed timely appeals with regard to denials 
of service connection for hypertension, bilateral hearing 
loss, and tinnitus.  Service connection for hypertension was 
subsequently granted by the RO, and he did not perfect his 
appeals as to the claims for service connection for bilateral 
hearing loss and tinnitus.  Thus, these issues are not before 
the Board at this time.

The claim for a gastrointestinal disorder was certified to 
the Board as a claim to reopen a previously denied claim for 
H. pylori gastritis.  However, as the diagnosis, if any, of 
the veteran's current gastrointestinal disorder is unclear 
and the in-service treatment may or may not be related to H. 
pylori infection or another gastrointestinal disorder, the 
Board has recharacterized the issue as one of entitlement to 
service connection for a gastrointestinal disorder, to 
include H. pylori gastritis.  As the claim is below remanded 
for reconsideration of the merits by the RO, the Board finds 
no prejudice to the veteran in effecting this change.

The issues of entitlement to service connection for a 
gastrointestinal disorder, to include H. pylori gastritis and 
service connection for bilateral carpal tunnel syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In a rating decision issued in December 1995, the RO 
denied claims for service connection for gastrointestinal 
disorder, to include H. pylori gastritis, a chronic left knee 
disorder, and a chronic right knee disorder.

2. Evidence added to the record since the December 1995 RO 
denial of service connection for a gastrointestinal disorder, 
to include H. pylori gastritis, includes relevant official 
service department records.

3. Evidence added to the record since the December 1995 RO 
denial of service connection for a chronic left knee disorder 
includes relevant official service department records.

4. Evidence added to the record since the December 1995 RO 
denial of service connection for a chronic right knee 
disorder includes relevant official service department 
records.

5. A chronic left knee disorder was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

6. A chronic right knee disorder was not present in service 
or shown to be causally or etiologically related to any 
disease, injury, or incident in service or to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for reconsideration of the original claim of 
entitlement to service connection for a gastrointestinal 
disorder, to include H. pylori gastritis, have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2008).

2. The criteria for reconsideration of the original claim of 
entitlement to service connection for a chronic left knee 
disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(c) (2008).

3. The criteria for reconsideration of the original claim of 
entitlement to service connection for a chronic right knee 
disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(c) (2008).

4.  A chronic left knee disorder was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5. A chronic right knee disorder was not incurred in or 
aggravated by the veteran's active duty military service and 
is not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
Board's decisions to reopen the veteran's claims of 
entitlement to service connection for a chronic left knee and 
chronic right knee disorder and a gastrointestinal disorder, 
to include H. pylori gastritis are completely favorable and, 
in that regard, no further action is required to comply with 
the VCAA and implementing regulations.  With regard to the 
merits of his service connection claims for a left knee 
disorder and a right knee disorder, the Board finds that all 
necessary notice requirements have been met, as discussed 
below.

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  
VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in July 2003, prior to the initial 
unfavorable AOJ decision issued in June 2004.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in July 2003 informed the 
veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, a March 2006 letter 
provided notice as to disability ratings and effective dates.  
The Board acknowledges the defective timing of this notice, 
but finds no prejudice to the veteran as a result.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's service connection claims, all 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 ( Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, service personnel records, private treatment 
records, VA medical records, and the reports of November 1995 
and June 2007 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
veteran has a left knee disorder as a result of his military 
service is not necessary to decide the claim.  No competent 
and probative evidence suggesting such causal connection 
between any current left knee disability and service has been 
submitted or identified by the veteran.  Thus, the Board 
concludes that an examination with regard to the veteran's 
left knee disorder is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.



II. Analysis

For VA compensation purposes, service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  
Active duty is full time duty in the Armed Forces other than 
active duty for training.  Id.  With regard to service in the 
Reserves, ACDUTRA is full time duty performed under 32 
U.S.C.A. §§ 316, 502, 503, 504, or 505 or the prior 
corresponding provisions of law.  Id.  Inactive duty training 
is duty other than full-time duty performed under the same 
provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 or 
the prior corresponding provisions of law.  Id.    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

New and Material Evidence

The veteran contends that he currently suffers left and right 
knee disorders and a gastrointestinal disorder related to 
events in service.  Thus, he contends that service connection 
is warranted for chronic left and right knee disorders and a 
gastrointestinal disorder.

In a December 1995 rating decision, the RO denied service 
connection for H. pylori gastritis, a left knee disorder, and 
a right knee disorder, on the basis that service treatment 
records did not show treatment for these disorders during a 
period of active duty or Reserve service.  The veteran did 
not appeal this decision.  The next communication from the 
veteran with regard to these claims was his May 2003 
application to reopen his service connection claims for a 
left knee disorder, right knee disorder, and stomach 
problems, which is the subject of this appeal.  Thus, the 
December 1995 decision is final.  38 U.S.C.A. § 7105 (West 
1991) [(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) 
[(2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim to reopen in May 2003; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

Further exception to the rule that a prior decision is final 
is where additional relevant official service department 
records are obtained.  Under these circumstances the claim 
will be reconsidered.  38 C.F.R. § 3.156(c).

At the time of the original denial, the record contained 
service treatment records for the period from 1987 to 1991, 
private treatment records, and the reports of two November 
1995 VA examinations.  Since that time, additional service 
treatment records encompassing the veteran's service prior to 
1987 and subsequent to 1991 have been received.  These 
records demonstrate that the veteran was treated for 
complaints with regard to his left and right knee during 
periods of active duty and ACDUTRA.  Further, they show that 
the veteran was seen for complaints of stomach problems in 
May 1994 and June 1994 during ACDUTRA.  Although the 
diagnosis is epigastric pain, the Board finds that the fact 
that the veteran was experiencing stomach problems during 
ACDUTRA just a few months prior to his diagnosis with H. 
pylori makes these records relevant to that claim.  Thus, 
these records are new in that they were not available for 
review at the time of the original decision, and they are 
material because they go to a previously unestablished 
element of the claims, namely the presence of an in-service 
injury or event, and raise a reasonable possibility of 
substantiating the veteran's claims.

Therefore, the Board determines that additional relevant 
official service department records have been received and 
reconsideration of the claims of entitlement to service 
connection for a left knee disorder, a right knee disorder, 
and a gastrointestinal disorder, to include H. pylori 
gastritis is warranted under 38 C.F.R. § 3.156(c).     

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board observes 
that such presumptions do not apply to periods of ACDUTRA or 
INACDUTRA.
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 
In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the veteran was not specifically 
informed of the evidence necessary to establish secondary 
service connection.  However, the Board finds no prejudice in 
the Board considering the regulation changes in adjudicating 
the veteran's service connection claim.  See Bernard at 393-
94.  As the claim for service connection for a left knee 
disorder is herein denied, the question of change in severity 
of the veteran's right knee disorder due to his left knee 
disorder is rendered moot.

Left knee disorder

The veteran contends that his left knee was first injured 
during his military service and then aggravated by subsequent 
Reserve physical activity requirements.  Thus, he argues that 
service connection is warranted for a left knee disorder.

The medical evidence of record demonstrates that the veteran 
underwent multiple surgeries for his left knee and that his 
left knee disorder was the reason for his medical discharge 
from the Air Force Reserves in November 2003.  Further, post-
service medical evidence demonstrates that the veteran has a 
diagnosis of degenerative joint disease of the left knee.  
Thus, the Board finds that the veteran has a current 
diagnosis of a left knee disorder. 

However, service treatment records do not reveal an in-
service injury to the left knee that resulted in the current 
disability.  They reflect that the veteran was seen for 
complaints of left knee pain after playing basketball in 
January 1994, during a period of active duty for training.  
No diagnosis of a left knee disorder was noted at that time, 
and X-rays were within normal limits.  A subsequent periodic 
examination, dated in October 1998, also did not reveal 
complaint, treatment, or diagnosis of a left knee disorder.  

The Board observes that the veteran has submitted statements 
of Dr. CC, who indicated that he had treated the veteran 
since October 1997, and Dr. NB that relate the veteran's 
current degenerative joint disease to degenerative joint 
disease diagnosed in service in 1995.  The veteran was 
afforded a VA examination in November 1995 that indicates 
that the veteran had mild anterior left knee pain with mild 
patellofemoral crepitus and very early degenerative disc 
[sic] disease.  The Board presumes that the examiner meant 
degenerative joint disease; however, as there is no 
indication that X-rays were performed at that time, the Board 
is uncertain how the examiner reached this conclusion.  
Further, the October 1998 periodic examination again was 
silent as to a left knee disorder.  Moreover, the record 
reflects that the veteran sustained an injury to his left 
knee in December 1998, at which time X-rays showed no osseous 
pathology.  Accordingly, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran had a diagnosis of degenerative joint disease of the 
left knee prior to December 1998.  

Moreover, the veteran was not on active duty or ACDUTRA in 
November 1995, and the examination report does not offer an 
opinion as to whether the veteran's left knee symptoms were 
related to January 1994 complaints of left knee pain.  Thus, 
even if the November 1995 diagnosis was confirmed, neither 
the statement of Dr. CC or Dr. NB is probative of a 
relationship between the veteran's current left knee 
degenerative joint disease and a complaint, treatment, or 
diagnosis of a left knee disorder during military service.

Thus, there is no competent and probative medical evidence 
demonstrating a diagnosis of degenerative joint disease 
within one year of discharge from active duty or that the 
veteran's left knee disorder is connected to service on a 
direct basis.  Consequently, service connection for a left 
knee disorder on both a presumptive and direct basis is also 
not warranted.

Nevertheless, as indicated, the record reflects that the 
veteran sustained an injury to his left knee in December 
1998, between periods of ACDUTRA.  Thus, although the record 
does not reveal that the veteran's left knee disorder was 
initially incurred during his military service, the question 
of service connection based on aggravation of a preexisting 
disability is for consideration in this case. 

The December 1998 injury of the left knee occurred when the 
veteran tore a ligament when moving a C-141 aircraft 
generator into a hanger.  Although this injury apparently 
occurred on the Air Force Base, service personnel records do 
not reflect that the veteran was serving on active duty, 
ACDUTRA, or INACDUTRA at the time.  Rather, the record 
indicates that he was working as a civilian employee on the 
Air Base.  This finding is further supported by evidence that 
the veteran subsequently filed a workman's compensation claim 
with regard to the injury.  Nevertheless, the injury was 
noted in his Reserve medical records with regard to future 
ACDUTRA assignments, and he was put on a limited duty 
profile.  Therefore, with regard to ACDUTRA after December 
1998, the veteran is not presumed to have been in sound 
condition upon entry into service.  38 U.S.C.A. § 1111; 
Wagner. 

Thus, the claim turns on whether an increase in severity of 
the veteran's left knee occurred during his subsequent 
ACDUTRA.  Initially, as noted above, the Board observes that 
service records reveal that the veteran was put on profile as 
a result of his left knee disorder and that the profile 
remained in place until his discharge; thus, his physical 
activity was presumably restricted.  Additionally, although 
service treatment records report periodic complaints of pain 
in the left knee and a diagnosis of chondromalacia, there is 
no medical evidence that suggests that the left knee disorder 
underwent an increase in severity during or as a result of 
the veteran's military service after the initial injury.  The 
Board acknowledges that the veteran's September 1999 ACL 
reconstruction reportedly failed, requiring subsequent 
remedial surgeries, the first of which was in September 2000.  
However, the medical evidence does not demonstrate that the 
failure of the ACL reconstruction was due to the veteran's 
in-service activities.  Moreover, the Board notes that a July 
2000 private treatment record reveals that the veteran 
reinjured his left knee doing heavy lifting, but service 
personnel records do not show he was on ACDUTRA at the time.  
Thus, the Board finds no competent medical evidence showing 
that the veteran's left knee disability due to the December 
1998 work-related injury was aggravated by his ACDUTRA 
activities.

Accordingly, the Board finds that there is clear and 
unmistakable evidence that the veteran's left knee disorder 
did not undergo an increase in severity during or due to 
ACDUTRA.  Where there is no increase in severity during 
service, there is no presumption of aggravation during 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996); see also 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service).  With no showing of an increase in severity of the 
preexisting left knee disorder during service and clear and 
unmistakable evidence to the contrary, service connection for 
a left knee disorder on the basis of aggravation must be 
denied.  

Right Knee disorder

As with the veteran's left knee disorder, post-service 
treatment records reflect a current diagnosis of a right knee 
disorder.  Specifically, a June 2007 VA examination shows a 
diagnosis of right patellar tendonitis.  Thus, the Board 
determines that the veteran has a current diagnosis of a 
right knee disorder. 

Service treatment records show that the veteran complained of 
right knee pain in July 1994.  No diagnosis of a right knee 
disorder was associated with these complaints, and there is 
no further mention of right knee problems in the service 
treatment records.  Thus, there is no in-service event or 
right knee injury that can be the basis for service 
connection on a direct basis.

Moreover, the report of the June 2007 VA examination states 
that the veteran's right knee symptoms were due to overuse as 
result of compensation for his left knee disorder.  The VA 
examiner stated specifically that it appears that the 
significant worsening of the right knee occurred after the 
left knee injury due to overcompensation. 

The Board again acknowledges the statements of Dr. CC and Dr. 
NB, which relate the veteran's right knee disorder to 
degenerative joint disease in 1995.  However, these 
statements are inaccurate in that there is was no past 
diagnosis of degenerative joint disease of the right knee, to 
include the November 1995 VA examination report; and, 
although current degenerative joint disease of both the left 
and right knee is reported in some VA treatment records, June 
2007 VA X-rays showed no bony abnormalities.  Moreover, 
again, any complaint, treatment, or diagnosis dated in 1995 
was not during a period of service.  Accordingly, these 
statements are not probative of the claim.

Thus, there is no competent and probative medical opinion 
relating the veteran's right knee disorder to his military 
service.  Rather, the only medical opinion of record relates 
the right knee disorder to the veteran's left knee disorder, 
for which service connection has not been established.  
Therefore, the veteran's right knee disorder is neither 
etiologically related to an in-service event or injury nor to 
a service-connected disability.  The preponderance of the 
evidence is, consequently, against the veteran's claim, and 
it must be denied. 

III. Other considerations

The Board has considered the statements of the veteran and 
his spouse as to the nature and etiology of his claimed 
disabilities.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
the veteran's current left and right knee disorders and 
service, service connection is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the veteran's claims, the 
preponderance of the evidence is against the veteran's claims 
for service connection for a chronic left knee disorder and a 
chronic right knee disorder.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal, and 
his service connection claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Relevant official service department records having been 
received, reconsideration of the original claim for service 
connection for a gastrointestinal disorder, to include H. 
pylori gastritis is granted.

Relevant official service department records having been 
received, reconsideration of the original claim for service 
connection for a chronic left knee disorder is granted.

Relevant official service department records having been 
received, reconsideration of the original claim for service 
connection for a chronic right knee disorder is granted.

Service connection for a chronic left knee disorder is 
denied.

Service connection for a chronic right knee disorder is 
denied.


REMAND

A gastrointestinal disorder, to include H. pylori gastritis

As reconsideration of the veteran's claim has been granted by 
the Board, a remand is now necessary prior to further 
adjudication of the claim.  Specifically, a VA examination is 
in order to ascertain the existence and etiology of a current 
gastrointestinal disorder.  

Additionally, the Board notes that the veteran states he uses 
over-the-counter medication for his claimed gastrointestinal 
disorder, but does not receive current treatment.  
Consequently, there are no post-service treatment records in 
the file demonstrating treatment for a gastrointestinal 
disorder, with the exception of the aforementioned 1994 
records reflecting diagnosis and treatment for H. pylori 
gastritis.  Nevertheless, the veteran should be requested to 
identify any and all additional relevant VA and private 
treatment he has received since his ACDUTRA service ending in 
July 1994.  

After any additional evidence has been obtained, the veteran 
should be scheduled for a VA examination to identify the 
existence and etiology of any current gastrointestinal 
disorder.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 
   
Carpal tunnel syndrome

The veteran contends that he began experiencing symptoms of 
carpal tunnel syndrome bilaterally during military service 
and that such disorder was due to the repetitive hand 
movements required by his work as an electronics mechanic and 
when performing clerical duties.  The Board determines that a 
remand is warranted for further development of the record.

Specifically, the Board observes that there are no records of 
treatment for carpal tunnel syndrome or of the carpal tunnel 
release surgery that the veteran and his spouse reported was 
performed in July 2003.  In her July 2003 statement, the 
veteran's spouse stated that the doctors involved were Dr. 
W., Dr. C., Dr. V., and Dr. B.  However, the records from 
this treatment are not in the claims file, and it is not 
apparent that they were ever requested by the RO.  Thus, the 
veteran should be asked to fully identify the providers and 
location of records related to treatment for his carpal 
tunnel syndrome, to include the operation report for his 
carpal tunnel release surgery, and to authorize release of 
these records to VA, if necessary.  

Additionally, the Board observes that the veteran was 
afforded a VA examination in April 2005.  The VA examiner 
rendered an opinion that the carpal tunnel syndrome was not 
related to service based on the lack of evidence displaying 
symptoms of carpal tunnel syndrome.  The rationale for the 
opinion was that there were no records presented that 
displayed features of carpal tunnel syndrome.  However, the 
examiner also noted that the veteran's wrists exhibited 
scars, presumably from the bilateral carpal tunnel release.  
Hence, the Board is uncertain as to whether the examiner's 
comment that there were no records documenting symptoms of 
carpal tunnel syndrome referred to service treatment records, 
post-service records, or to a current diagnosis.  Thus, the 
Board determines that another VA examination should be 
conducted and an opinion requested as to the etiology of the 
veteran's claimed bilateral carpal tunnel syndrome.

Accordingly, the case is REMANDED for the following action:

1.	Request that the veteran identify and 
authorize release, if necessary, of all 
private and VA treatment records 
related to his claimed gastrointestinal 
disorder not already of record.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file.  

2.	Request that the veteran identify and 
authorize release, if necessary, of all 
treatment and surgical records related 
to his carpal tunnel syndrome, to 
include the records of Dr. W., Dr. C., 
Dr. V., and Dr. B., and any relevant VA 
treatment records.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file.  

3.	Once any additional, available evidence 
has been obtained, schedule the veteran 
for a VA examination to determine the 
existence and etiology of his claimed 
gastrointestinal disorder.  The claims 
file, to include a copy of this remand, 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the veteran, the 
examiner should indicate whether the 
veteran has a diagnosis of a 
gastrointestinal disorder and address 
the following:

Is at least as likely as not (50 
percent or greater probability) 
that the veteran has a current 
gastrointestinal disorder that is 
related to an event or injury 
during his active duty or ACDUTRA 
service?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	Once any additional evidence has been 
obtained, schedule the veteran for 
another VA examination to assess the 
existence and etiology of the veteran's 
bilateral carpal tunnel syndrome.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the veteran, the 
examiner should indicate whether the 
veteran has a diagnosis of carpal 
tunnel syndrome, or residuals thereof, 
and address the following:

Is at least as likely as not (50 
percent or greater probability) 
that the veteran's bilateral 
carpal tunnel syndrome is 
etiologically related to his 
active duty service or a period of 
active duty for training or 
inactive duty for training? 

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.
.

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the July 2007 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


